PROVOSTY, J.
(dissenting). The question at issue is as to whether the property belongs to the plaintiff in injunction or to her husband. The validity of the note given by the husband is not contested, and, besides, the plaintiff would be without standing to litigate that issue. Where the property seized is claimed by a third person as not belonging to the seized debtor but to the claimant, the test of jurisdiction is the value of the property. Lhote & Co. v. Church Extension, 115 La. 487, 39 South. 502, and cases there cited.
I therefore respectfully dissent.